Per Curiam.
The appeal herein was taken from an in-, terloeutory order overruling a general demurrer to a bill of complaint in an equity cause. Upon due consideration it appears that the allegations of the bill state an equity for appropriate relief if proper and sufficient proofs are adduced' in due course of procedure, therefore, the interlocutory order appealed from is affirmed on the authority of Crosland v. Brickell et al., (No. 1) 97 South. Rep. 286, decided at this term.
Affirmed.
Whitfield, P. J., and West and Terrell, J. J., concur.